NO. 12-20-00129-CV
                             IN THE COURT OF APPEALS
               TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


IN RE:                                                   §

UPS GROUND FREIGHT, INC.,                                §       ORIGINAL PROCEEDING

RELATOR                                                  §

                                      MEMORANDUM OPINION
                                          PER CURIAM
       UPS Ground Freight, Inc., Relator, filed a petition for writ of mandamus seeking to
compel the Respondent, the Honorable J. Clay Gossett, Judge of the 4th Judicial District Court of
Rusk County, Texas to vacate his April 23, 2020 order compelling discovery. The Real Party in
Interest is Jacintha Nicole McElduff, as independent administrator of the estate of Nathan Dean
Clark. On September 23, 2020, this Court conditionally granted UPS’s petition in part as to the
omission of an order to redact personal identifying information from the scope of the second,
third, and fourth decretal paragraphs of Respondent’s order and we directed Respondent as
follows:

       We direct Respondent to issue a revised order for Relator to provide the names, addresses, and
       telephone numbers of all UPS Ground Freight, Inc. drivers who worked out of the same facility as
       Defendant Phillip Villarreal, limited to five years prior to the accident in question. We further
       direct Respondent to vacate decretal paragraphs two, three, and four of the April 23, 2020 order
       granting McElduff’s second motion to compel. We further direct Respondent to issue an order for
       Relator to produce all positive drug tests for five years prior to the accident in question for all
       drivers who worked out of the same facility as Defendant Phillip Villarreal, all negative drug tests
       for one year prior to the accident in question for all drivers who worked out of the same facility as
       Defendant Phillip Villarreal, and records related to any controlled substance collection process for
       two years prior to the accident in question for all drivers who worked out of the same facility as
       Defendant Phillip Villareal, and to redact those documents to prevent disclosure of any names or
       identifying information regarding the non-party drivers.


We denied the remainder of the petition regarding McElduff’s request for test results.
         By an order signed on September 30, Respondent complied with this Court’s opinion and
order, rendering this proceeding moot. Accordingly, we dismiss UPS’s petition for writ of
mandamus as moot.
Opinion delivered October 7, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT


                                           OCTOBER 7, 2020

                                         NO. 12-20-00129-CV



                                 UPS GROUND FREIGHT, INC.,
                                          Relator
                                            V.

                                    HON. J. CLAY GOSSETT,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by UPS
Ground Freight, Inc.; who is the relator in appellate cause number 12-20-00129-CV and
defendant in trial court cause number 2017-330, pending on the docket of the 4th Judicial
District Court of Rusk County, Texas. Said petition for writ of mandamus having been filed
herein on May 22, 2020, and the same having been duly considered, because it is the opinion of
this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby dismissed as
moot.
              By per curiam opinion.
              Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.